


Exhibit 10.17

 

LOAN AGREEMENT

(Kinsen Shohi Taishaku Keiyaku Shosho)

LOAN AGREEMENT, dated as of November 9, 2001, made by SILICON GRAPHICS, INC., a
Delaware corporation (“SGI-US”), and SILICON GRAPHICS WORLD TRADE B.V., a
private limited company incorporated in the Netherlands (“SGI-BV”), in favor of
SGI JAPAN, LTD, a Japanese corporation (“Lender”).  SGI-US and SGI-BV are
referred to herein individually as a “Borrower” and collectively as the
“Borrowers”.

RECITALS

A.            WHEREAS, Lender has made advances to the Borrowers or their
Affiliates and all of the obligations relating to the repayment of such advances
have been assumed by the Borrowers, and Lender and the Borrowers desire to enter
into this Agreement to evidence the amounts owing by the Borrowers to Lender and
to set forth the terms of repayment and other applicable terms and conditions.

B.            WHEREAS, SGI-BV is the record and beneficial owner of 40% of the
issued and outstanding capital stock of Lender, and pursuant to the Pledge
Agreement dated the date hereof (the “Pledge Agreement”) by SGI-BV for the
benefit of Lender and NEC Corporation (“NEC”), SGI-BV, in its capacity as
pledgor thereunder (“Pledgor”) is pledging all of its ownership interest in the
shares of capital stock of Lender to Lender and to NEC as collateral security
for the obligations of the Borrowers under this Agreement and the obligations of
Pledgor and the Borrowers in respect of a Buyback Event under the Stockholders’
Agreement, dated as of the date hereof (the “Stockholders’ Agreement”) by and
among the Borrowers, Lender, Silicon Graphics World Trade Corporation, NEC and
NEC Soft (“NEC Soft”).

NOW, THEREFORE, in consideration of the premises, the Borrowers hereby agree
with Lender, as follows:


1.             THE LOAN

The Borrowers hereby acknowledge their joint and several obligation to pay to
Lender an amount determined as set forth on Schedule 1 attached hereto (the
“Loan”), together with interest thereon as provided herein, and all other
amounts payable to Lender from time to time hereunder.


2.             REPAYMENT

The Borrowers jointly and severally agree to repay the entire principal amount
of the Loan in accordance with the amortization schedule set forth on Schedule 2
attached hereto (the “Amortization Schedule”) or, if any payment date set forth
on the Amortization Schedule is not a Business Day, on the next succeeding
Business Day to occur after such payment date; provided, however, that the
entire unpaid principal balance of the Loan shall be due and payable in full on
the Maturity Date.  Notwithstanding anything herein to the contrary, the entire
unpaid principal balance of the Loan, and any accrued and unpaid interest
thereon, shall be immediately

 

--------------------------------------------------------------------------------


2

 

due and payable upon the earlier to occur of (i) the Maturity Date and (ii) the
acceleration of the Loan pursuant to Section 8 hereof.  As used herein,
“Maturity Date” means December 31, 2004.


3.             INTEREST


(A)           THE PRINCIPAL AMOUNT OF THE LOAN REMAINING UNPAID FROM TIME TO
TIME SHALL BEAR INTEREST (I) FROM THE DATE HEREOF UNTIL THE INTERIM PERIOD END
DATE, AT A RATE OF TWO AND SEVEN ONE-HUNDREDTHS PERCENT (2.07%) PER ANNUM (THE
“INTERIM INTEREST RATE”) AND (II) FROM THE INTERIM PERIOD END DATE, UNTIL PAID
IN FULL, AT A RATE OF TEN PERCENT (10%) PER ANNUM (THE “INTEREST RATE”).  ALL
INTEREST ON THIS LOAN SHALL BE CALCULATED ON THE BASIS OF A 365 DAY YEAR AND THE
ACTUAL NUMBER OF DAYS ELAPSED.  ACCRUED INTEREST ON ALL AMOUNTS OUTSTANDING
HEREUNDER SHALL BE PAYABLE ON EACH MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER
31 OF EACH YEAR, COMMENCING ON MARCH 31, 2002 OR, IF ANY SUCH DATE IS NOT A
BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY TO OCCUR AFTER SUCH DATE.  THE
BORROWERS AGREE TO PAY ALL OUTSTANDING AMOUNTS OF INTEREST ON THE MATURITY DATE.


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR, THEN, IN LIEU OF INTEREST
PAYABLE UNDER SECTION 3(A), INTEREST SHALL ACCRUE ON THE UNPAID PRINCIPAL AMOUNT
OF THE LOAN AND, TO THE EXTENT PERMITTED BY LAW, ON ANY OTHER AMOUNT DUE UNDER
THIS AGREEMENT, FROM AND INCLUDING THE DATE SUCH EVENT OF DEFAULT OCCURRED UNTIL
SUCH EVENT OF DEFAULT IS CURED OR WAIVED IN WRITING BY LENDER OR ALL PAST DUE
PAYMENTS ARE MADE, AT A RATE PER ANNUM EQUAL TO TWO PERCENT (2%) PER ANNUM ABOVE
THE APPLICABLE INTEREST RATE.  ACCRUED INTEREST PAYABLE UNDER THIS SECTION 3(B)
SHALL BE PAYABLE ON DEMAND OF LENDER.


(C)           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE INTEREST
PAYABLE BY THE BORROWERS WITH RESPECT TO THE LOAN SHALL NOT EXCEED THE MAXIMUM
AMOUNT PERMITTED BY APPLICABLE LAW AND, TO THE EXTENT THAT ANY PAYMENTS IN
EXCESS OF SUCH PERMITTED AMOUNT ARE RECEIVED BY LENDER, SUCH EXCESS SHALL BE
CONSIDERED PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF THE LOAN.


4.             PAYMENTS

Principal amount of the Loan and interest hereunder shall be payable to Lender
without set-off or counterclaim in lawful money of Japan in immediately
available funds to the bank account of Lender as notified in writing to the
Borrowers.


5.             PREPAYMENT


(A)           AT THEIR OPTION, THE BORROWERS MAY PREPAY THE LOAN TOGETHER WITH
ACCRUED AND UNPAID INTEREST THEREON IN WHOLE OR IN PART AT ANY TIME (THE
“OPTIONAL REDEMPTION”).  IF THE BORROWERS EXERCISE SUCH OPTIONAL REDEMPTION,
THERE SHALL BE NO PREPAYMENT PENALTY OR PREMIUM.  UNLESS OTHERWISE AGREED BY THE
BORROWERS, ALL PREPAYMENTS SHALL BE APPLIED TO REDUCE SCHEDULED PAYMENTS OF THE
PRINCIPAL AMOUNT OF THE LOAN IN ORDER OF STATED MATURITY.

 

--------------------------------------------------------------------------------


3

 


(B)           THE BORROWERS SHALL PREPAY THE LOAN IN FULL TOGETHER WITH ALL
ACCRUED AND UNPAID INTEREST THEREON PRIOR TO OR CONCURRENTLY WITH THE
CONSUMMATION OF ANY SGI CHANGE OF CONTROL (AS DEFINED IN THE STOCKHOLDERS’
AGREEMENT).


(C)           ANY AMOUNTS REQUIRED TO BE PAID BY BORROWERS PURSUANT TO
BORROWERS’ GUARANTEE OF THE EXISTING LOANS SHALL BE DEEMED TO BE A PREPAYMENT ON
THE LOAN PURSUANT TO THIS SECTION 5.  IN ADDITION, SO LONG AS BORROWERS’
GUARANTEE OF THE EXISTING LOANS REMAINS IN EFFECT, BORROWERS MAY ELECT, UPON
WRITTEN NOTICE TO LENDER, TO EFFECT PREPAYMENTS UNDER SECTION 5(A) OR 5(B) BY
MAKING A PREPAYMENT IN RESPECT OF THE EXISTING LOANS DIRECTLY TO THE LENDERS
UNDER THE EXISTING LOANS (THE “BANK LENDERS”); PROVIDED, THAT PREPAYMENTS ARE
THEN PERMITTED PURSUANT TO THE TERMS OF THE EXISTING LOANS, AND SUBJECT TO THE
CONDITION THAT CONCURRENTLY WITH ANY SUCH PREPAYMENT TO THE BANK LENDERS,
BORROWERS SHALL PAY TO THE BANK LENDERS THE FULL AMOUNT OF ANY PENALTIES OR
OTHER CHARGES PAYABLE IN CONNECTION WITH SUCH PREPAYMENT (IT BEING UNDERSTOOD
THAT THE AMOUNT OF ANY SUCH PENALTIES OR CHARGES SHALL BE EXCLUDED FROM THE
CALCULATION OF THE AMOUNT TO BE APPLIED IN PREPAYMENT OF THE PRINCIPAL OF AND
INTEREST ON THE LOAN).


6.             REPRESENTATIONS AND WARRANTIES

The Borrowers hereby jointly and severally represent and warrant to Lender as
follows:


(A)           ORGANIZATION; POWER AND AUTHORITY.  EACH BORROWER IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION AND HAS ALL REQUISITE CORPORATE POWER AND
LAWFUL AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESS AS NOW BEING AND HERETOFORE CONDUCTED.  EACH BORROWER IS DULY QUALIFIED
OR OTHERWISE AUTHORIZED TO TRANSACT BUSINESS AND IS IN GOOD STANDING UNDER THE
LAWS OF ALL OTHER JURISDICTIONS THAT REQUIRE SUCH QUALIFICATION OR
AUTHORIZATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE AUTHORIZED COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           AUTHORIZATION, ETC.  SUCH BORROWER HAS ALL NECESSARY CORPORATE
POWER AND AUTHORITY REQUIRED TO ENTER INTO, EXECUTE AND DELIVER THIS AGREEMENT
AND TO PERFORM FULLY SUCH BORROWER’S OBLIGATIONS HEREUNDER.  THIS AGREEMENT HAS
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH
BORROWER, AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH BORROWER
ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY.


(C)           COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH BORROWER OF THIS AGREEMENT WILL NOT (I) VIOLATE
ANY PROVISION OF THE CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER MATERIAL
ORGANIZATIONAL INSTRUMENTS OF SUCH BORROWER, (II) REQUIRE SUCH BORROWER TO
OBTAIN ANY CONSENT, APPROVAL, AUTHORIZATION OR ACTION OF, OR MAKE ANY FILING
WITH OR GIVE ANY NOTICE TO, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON,
OTHER THAN CONSENTS, APPROVALS, AUTHORIZATIONS OR ACTIONS ALREADY OBTAINED OR
TAKEN (III) VIOLATE, CONFLICT WITH OR RESULT IN THE BREACH OF ANY OF THE TERMS
AND CONDITIONS OF, RESULT IN A MATERIAL MODIFICATION OF THE EFFECT OF, OR
OTHERWISE CAUSE THE TERMINATION OR GIVE ANY CONTRACTING PARTY THE RIGHT TO
TERMINATE, OR CONSTITUTE (OR WITH NOTICE OR LAPSE OF TIME OR BOTH CONSTITUTE) A
DEFAULT

 

--------------------------------------------------------------------------------


4

 

under, any material contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sale contract, mortgage, license, franchise,
commitment or other binding arrangement to which such Borrower is a party or by
or to which such Borrower or any of its properties is or may be bound or
subject, or result in the creation of any Lien upon any of the properties of
such Borrower, (iv), violate any order, judgment, injunction, award, decree or
ruling of any nature of any Governmental Authority, or any law, statute, code,
ordinance, regulation or other requirement of any Governmental Authority,
applicable to such Borrower.

 


7.             COVENANTS

In addition to the other undertakings herein contained, the Borrowers hereby
covenant to Lender that so long as any amount payable hereunder is outstanding
the Borrowers shall perform the following obligations:


(A)           COMPLIANCE WITH LAW.  EACH BORROWER WILL COMPLY WITH ALL LAWS,
ORDINANCES OR GOVERNMENTAL RULES OR REGULATIONS TO WHICH IT IS SUBJECT, AND WILL
OBTAIN AND MAINTAIN IN EFFECT ALL LICENSES, CERTIFICATES, PERMITS, FRANCHISES
AND OTHER GOVERNMENTAL AUTHORIZATIONS NECESSARY TO THE OWNERSHIP OF ITS
PROPERTIES OR TO THE CONDUCT OF ITS BUSINESSES, IN EACH CASE TO THE EXTENT
NECESSARY TO ENSURE THAT NON-COMPLIANCE WITH SUCH LAWS, ORDINANCES OR
GOVERNMENTAL RULES OR REGULATIONS OR FAILURES TO OBTAIN OR MAINTAIN IN EFFECT
SUCH LICENSES, CERTIFICATES, PERMITS, FRANCHISES AND OTHER GOVERNMENTAL
AUTHORIZATIONS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           EXISTENCE.  EACH BORROWER SHALL AT ALL TIMES PRESERVE AND KEEP IN
FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE.


(C)           INFORMATION.  THE BORROWERS SHALL DELIVER TO LENDER:

(I)            IF AND WHEN FILED AND WITHIN 5 DAYS OF FILING, FORM 10-Q
QUARTERLY REPORTS, FORM 10-K ANNUAL REPORTS, FORM 8-K CURRENT REPORTS OR
COMPARABLE ANNUAL OR PERIODIC REPORTS AND ANY OTHER FILINGS MADE BY EITHER
BORROWER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR COMPARABLE
REGULATORY BODY OF ANY OTHER JURISDICTION;

(II)           ANY OTHER INFORMATION THAT IS PROVIDED BY EITHER BORROWER TO ITS
SHAREHOLDERS GENERALLY, PROMPTLY UPON DELIVERY;

(III)          AS SOON AS EITHER BORROWER HAS KNOWLEDGE OF ANY EVENT OR
CONDITION THAT CONSTITUTES AN EVENT OF DEFAULT HEREUNDER OR A DEFAULT OR EVENT
OF DEFAULT UNDER THE FOOTHILL LOAN AND SECURITY AGREEMENT OR OTHER AGREEMENT
EVIDENCING, SECURING OR OTHERWISE RELATING TO INDEBTEDNESS OF EITHER BORROWER IN
AN AMOUNT EXCEEDING $25 MILLION, NOTICE THEREOF AND A STATEMENT OF THE CURATIVE
ACTION THAT THE BORROWERS PROPOSE TO TAKE WITH RESPECT THERETO; AND

(IV)          UPON REQUEST OF LENDER, ANY OTHER REPORT REASONABLY REQUESTED
RELATING TO THE FINANCIAL CONDITION OF EITHER BORROWER.


(D)           ADDITIONAL INDEBTEDNESS.  SGI-US SHALL NOT CREATE, INCUR, ASSUME,
PERMIT, GUARANTEE OR OTHERWISE BECOME OR REMAIN, DIRECTLY OR INDIRECTLY, LIABLE
WITH RESPECT TO ANY

 

--------------------------------------------------------------------------------


5

 

Indebtedness or permit any Subsidiary to do the same, except such Indebtedness
the amount of which does not, in the aggregate, exceed $414,983,000; provided,
that with respect to Indebtedness outstanding on the date hereof and denominated
in non-U.S. currency, any increase in the dollar value of such Indebtedness that
is attributable to currency exchange fluctuations shall be excluded for the
purpose of this provision.

 


(E)           LIENS.  SGI-US SHALL NOT CREATE, INCUR, ASSUME, PERMIT TO EXIST,
DIRECTLY OR INDIRECTLY, ANY LIEN ON OR WITH RESPECT TO ANY OF ITS ASSETS, OF ANY
KIND, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS
THEREFROM, OR PERMIT ANY SUBSIDIARY TO DO THE SAME EXCEPT: (I) LIENS UNDER THE
FOOTHILL LOAN DOCUMENTS AND ANY REFINANCINGS, RENEWALS OR EXTENSIONS THEREOF;
(B) ANY LIEN OF A TYPE THAT IS EXPRESSLY PERMITTED BY THE TERMS OF THE FOOTHILL
LOAN DOCUMENTS OR, IF THE FOOTHILL LOAN DOCUMENTS ARE REFINANCED, RENEWED OR
EXTENDED, BY THE TERMS OF SUCH REFINANCING, RENEWAL OR EXTENSION THEREOF (IN
EACH CASE, WITHOUT REGARD TO ANY WAIVER OF SUCH TERMS BY THE LENDERS); AND (C)
IF THE FOOTHILL LOAN DOCUMENTS OR ANY REFINANCING, RENEWAL OR EXTENSION THEREOF
TERMINATE AND ARE NO LONGER IN EFFECT, ANY LIEN OF A TYPE THAT WOULD HAVE BEEN
PERMITTED IF CREATED DURING THE EFFECTIVENESS OF THE FOOTHILL LOAN DOCUMENTS OR
SUCH REFINANCING, RENEWAL OR EXTENSION.


(F)            REORGANIZATION, RECAPITALIZATION, RECLASSIFICATION, LIQUIDATION. 
SGI-US SHALL NOT AND SHALL NOT PERMIT SGI-BV TO (I) ENTER INTO ANY
REORGANIZATION OR RECAPITALIZATION, EXCEPT FOR TRANSACTIONS THAT DO NOT
MATERIALLY DIMINISH LENDER’S RIGHTS AND PROTECTIONS UNDER THIS AGREEMENT, AND
THAT DO NOT RESULT IN A DETERIORATION IN THE CREDIT QUALITY OF THE BORROWERS
TAKEN AS A WHOLE OR EXPOSE THE LENDER TO ADDITIONAL CREDIT RISK, (II) RECLASSIFY
ITS CAPITAL STOCK OTHER THAN PURSUANT TO THE TERMS THEREOF, OR (III) LIQUIDATE,
WIND UP, OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION).


(G)           DISTRIBUTIONS.  NEITHER SGI-US NOR (UNLESS SGI-BV IS AT THE TIME A
DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OF SGI-US) SGI-BV SHALL MAKE ANY
DISTRIBUTION OR DECLARE AND PAY ANY DIVIDENDS (IN CASH OR OTHER PROPERTY, OTHER
THAN COMMON STOCK AND OTHER THAN THE DISTRIBUTION TO SHAREHOLDERS OF INTERESTS
IN SGI’S ALIAS/WAVEFRONT BUSINESS) ON, OR PURCHASE, ACQUIRE, REDEEM OR RETIRE
ANY OF SUCH BORROWER’S CAPITAL STOCK, OF ANY CLASS, WHETHER NOW OR HEREAFTER
OUTSTANDING.


(H)           FURTHER DOCUMENTS.  EACH BORROWER SHALL EXECUTE ALL SUCH OTHER
DOCUMENTS AND INSTRUMENTS AND DO ALL SUCH OTHER ACTS AND THINGS AS LENDER MAY
FROM TIME TO TIME REASONABLY REQUIRE TO CARRY OUT THE TRANSACTIONS CONTEMPLATED
HEREIN.


8.             EVENTS OF DEFAULT

Except upon the occurrence of an event under (d), (e) or (g) below, whereupon
the Loan and all accrued and unpaid interest thereon shall become immediately
due and payable without notice or declaration by Lender, Lender may, by written
notice to the Borrowers, declare the Loan immediately due and payable, whereupon
the Loan, all accrued and unpaid interest thereon, and all other sums due
hereunder shall become immediately due and payable without protest, presentment,
demand or notice (except the notice referred to above in this Section 8) or
without petition to any court, all of which are expressly waived by the
Borrowers, if any of the following events (each an “Event of Default”) shall
occur:

 

--------------------------------------------------------------------------------


6

 


(A)           PRINCIPAL AMOUNT OF THE LOAN OR INTEREST DUE UNDER THIS AGREEMENT
SHALL NOT BE PAID AS AND WHEN DUE, WHETHER AT MATURITY, BY ACCELERATION OR
OTHERWISE; OR


(B)           ANY REPRESENTATION BY THE BORROWERS HEREIN OR BY PLEDGOR IN THE
PLEDGE AGREEMENT SHALL PROVE TO BE FALSE OR INCORRECT IN ANY MATERIAL RESPECT AS
OF THE DATE MADE; OR


(C)           EITHER BORROWER SHALL DEFAULT IN ANY MATERIAL RESPECT IN THE DUE
PERFORMANCE OF ANY TERM OR COVENANT OF THIS AGREEMENT OR PLEDGOR SHALL DEFAULT
IN ANY MATERIAL RESPECT IN THE DUE PERFORMANCE OF ANY TERM OR COVENANT OF THE
PLEDGE AGREEMENT (WHICH IS NOT THE SUBJECT OF ANOTHER SUBSECTION OF THIS SECTION
8) WHICH DEFAULT, IF REMEDIABLE, SHALL CONTINUE UNREMEDIED FOR A PERIOD OF
THIRTY (30) DAYS AFTER THE EARLIER OF (I) THE DAY AN OFFICER OF EITHER BORROWER
OR PLEDGOR OBTAINS ACTUAL KNOWLEDGE OF SUCH DEFAULT, AND (II) THE DAY LENDER
GIVES WRITTEN NOTICE OF SUCH DEFAULT TO THE BORROWERS (ANY SUCH WRITTEN NOTICE
TO BE IDENTIFIED AS A “NOTICE OF DEFAULT” AND TO REFER SPECIFICALLY TO THIS
PARAGRAPH (C) OF THIS SECTION 8); OR


(D)           EITHER BORROWER SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT
OF A RECEIVER, TRUSTEE OR LIQUIDATOR FOR ITSELF OR ANY OF ITS ASSETS OR
PROPERTIES, (II) ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY MATURE,
(III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) FILE A
VOLUNTARY PETITION IN BANKRUPTCY, OR A PETITION OR AN ANSWER SEEKING
REORGANIZATION OR AN ARRANGEMENT WITH CREDITORS OR TO TAKE ADVANTAGE OF ANY
BANKRUPTCY, REORGANIZATION, INSOLVENCY, READJUSTMENT OF DEBT, DISSOLUTION OR
LIQUIDATION LAW OR STATUTE, OR ANY ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF
A PETITION FILED AGAINST IT IN ANY PROCEEDING UNDER ANY SUCH LAW OR ACTION SHALL
BE TAKEN BY BORROWER FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING, (V) HAVE
COMMENCED AGAINST IT ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE DESCRIBED
IN (I) THROUGH (IV) ABOVE WHICH REMAINS UNDISMISSED FOR A PERIOD OF SIXTY (60)
DAYS, (VI) BE ADJUDICATED A BANKRUPT OR INSOLVENT, INCLUDING BY ENTRY OF AN
ORDER IN ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE DESCRIBED IN (I)
THROUGH (IV) ABOVE OR (VII) TAKE OR BE SUBJECT TO ANY ACTION SIMILAR TO THOSE
SPECIFIED IN CLAUSES (I) THROUGH (VI) IN ANY JURISDICTION; OR


(E)           AN ORDER, JUDGMENT OR DECREE SHALL BE ENTERED WITH RESPECT TO
EITHER BORROWER OR ALL OR A SUBSTANTIAL PART OF THE ASSETS OF SUCH BORROWER,
APPOINTING A RECEIVER, TRUSTEE OR LIQUIDATOR OF SUCH BORROWER, OR ANY SIMILAR
ORDER, JUDGMENT OR DECREE SHALL BE ENTERED OR APPOINTMENT MADE IN ANY
JURISDICTION, AND SUCH ORDER, JUDGMENT OR DECREE OR APPOINTMENT SHALL CONTINUE
UNSTAYED AND IN EFFECT FOR A PERIOD OF SIXTY (60) DAYS; OR


(F)            A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY
AGGREGATING IN EXCESS OF US$25,000,000 ARE RENDERED AGAINST EITHER BORROWER AND
WHICH JUDGMENTS ARE NOT, WITHIN SIXTY (60) DAYS AFTER ENTRY THEREOF, BONDED,
DISCHARGED OR STAYED PENDING APPEAL, OR ARE NOT DISCHARGED WITHIN SIXTY (60)
DAYS AFTER THE EXPIRATION OF SUCH STAY; OR


(G)           (I) EITHER BORROWER SHALL FAIL TO PAY WHEN DUE, OR WITHIN ANY
APPLICABLE PERIOD OF GRACE, ANY PAYMENT IN RESPECT OF ANY OBLIGATION FOR
BORROWED MONEY OR OTHER INDEBTEDNESS IN AN AMOUNT GREATER THAN $25 MILLION, OR
(II) ANY INDEBTEDNESS OF SUCH BORROWER IN AN AMOUNT GREATER THAN $25 MILLION
SHALL BE DECLARED DUE AND PAYABLE, OR REQUIRED TO BE PREPAID OTHER THAN BY A
REGULARLY SCHEDULED REQUIRED PREPAYMENT, PRIOR TO THE STATED MATURITY THEREOF.

 

--------------------------------------------------------------------------------


7

 


(H)           THIS AGREEMENT OR THE PLEDGE AGREEMENT SHALL FOR ANY REASON, FAIL
OR CEASE TO CREATE A VALID AND PERFECTED, FIRST PRIORITY LIEN ON AND SECURITY
INTEREST IN AND TO THE COLLATERAL.


(I)            ANY MATERIAL PROVISION OF THIS AGREEMENT OR THE PLEDGE AGREEMENT
SHALL AT ANY TIME FOR ANY REASON BE DECLARED NULL AND VOID, OR THE VALIDITY OR
ENFORCEABILITY THEREOF SHALL BE CONTESTED BY THE BORROWERS IN A PROCEEDING
COMMENCED BY EITHER BORROWER, OR BY ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER EITHER BORROWER, SEEKING TO ESTABLISH THE INVALIDITY OR
UNENFORCEABILITY THEREOF.


9.             APPLICATION OF PAYMENTS

Each payment or prepayment received by Lender hereunder, except as expressly set
forth herein, shall be applied, first, to the payment of accrued interest on the
Loan to the date of such payment and second, to the payment of the principal
amount of the Loan.


10.          ADDITIONAL DEFINITIONS

As used herein, the following terms have the respective meanings set forth
below:

“Affiliate” or “Affiliates” means, with respect to any Person, at any time, any
other Person that, directly or indirectly through one or more intermediaries
controls, or is controlled by or is under common control with such Person.  For
the purpose of this definition, “control” (including the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by contract, agency or otherwise.

“Applicable Interest Rate” means, prior to the Interim Period End Date, the
Interim Interest Rate and, after the Interim Period End Date, the Interest Rate.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Tokyo, Japan or the City of New York are authorized or
required by law or executive order to close.

“Existing Loans” means the loans made pursuant to (i) the Banking Transaction
Contract, dated February 21, 1992, between Sumitomo Mitsui Banking Corporation
(as the successor to The Sumitomo Bank, Limited) and Lender and (ii) the Loan
Agreement, dated December 20, 1996, between The Dai-Ichi Kangyo Bank, Ltd. and
Lender.

“Foothill Loan and Security Agreement” means the Loan and Security Agreement,
dated as of April 10, 2001, by and among SGI-US, each of SGI-US’s subsidiaries
signatory thereto, the lenders party thereto, Foothill Capital Corporation, as
arranger and administrative agent, and Bank of America, N.A., as documentation
agent.

“Foothill Loan Documents” means the Foothill Loan and Security Agreement and the
other Loan Documents referred to therein, as the same may be supplemented,
amended or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


8

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Indebtedness” of a Borrower means (a) all obligations of such Borrower for
borrowed money, including pursuant to the Foothill Loan Documents and any
refinancings, renewals or extensions thereof, (b) all obligations of such
Borrower evidenced by bonds, debentures, notes or other similar instruments and
all reimbursement or other obligations of such Borrower in respect of letters of
credit (other than letters of credit issued in connection with transactions in
the ordinary course of such Borrower’s business), bankers acceptances, interest
rate swaps or other financial products, (c) all obligations of such Borrower
under any lease that is required to be capitalized for financial reporting
purposes under GAAP, (d) all obligations or liabilities of others secured by a
Lien on any asset of such Borrower, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Borrower for the deferred
purchase price of assets (other than trade debt incurred in the ordinary course
of such Borrowers’ business and repayable in accordance with customary trade
practices), and (f) any obligation of a Borrower guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse to such Borrower) any obligation of any other
Person.

“Interim Period End Date” means the earlier to occur of (i) the effective date
of any refinancing or extension of the Existing Loans and (ii) December 20,
2001.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, statutory or other lien, charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any financing lease
having substantially the same economic effect as any of the foregoing).

“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, results of operations or financial condition of either Borrower or (b)
the ability of either Borrower to perform its obligations under this Agreement
and the Pledge Agreement, or (c) the validity or enforceability of this
Agreement and the Pledge Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

“Stock Purchase Agreement” means the Stock Purchase Agreement dated as of
October 26, 2001, among the Borrowers, Silicon Graphics World Trade Corporation,
NEC Corporation and NEC Soft, Ltd.

 

--------------------------------------------------------------------------------


9

 

“Subsidiary” means, with respect to any Person, a corporation or other entity in
which such Person directly or indirectly owns or has the power to vote shares of
any capital stock or other ownership interests having the power to elect a
majority of the directors (or other persons performing similar functions) of
such corporation or other entity.


11.          UNCONDITIONAL OBLIGATIONS

Except as expressly set forth herein, the obligations of the Borrowers hereunder
are unconditional and no reference to any other document or agreement herein is
intended or shall be deemed to render the Borrowers’ obligations hereunder
conditional.  The illegality or unenforceability of, or the default by any party
under, any other document or agreement referred to herein shall not constitute a
defense to any claim by Lender for the payment of principal, interest or any
other amount hereunder.


12.          MODIFICATION IN EVENT OF EXTENSION OF EXISTING LOANS

From and after the date hereof, SGI-US shall use commercially reasonable efforts
to negotiate an extension of the term of the Existing Loans for a period beyond
the current due date of December 20, 2001 until at least December 20, 2004,
without the provision of a guarantee or other form of credit support from NEC or
any of its Affiliates.  If SGI-US is able to obtain such an extension on terms
and conditions reasonably satisfactory to Lender and NEC, and without the
provision of a guarantee or other form of credit support from NEC or any of its
Affiliates, then the terms and conditions of this Agreement shall be amended to
correspond, as nearly as practicable, to the terms and conditions of such
extension (including provisions as to maturity, interest rate and payment,
defaults and events of default, representations and warranties and covenants);
provided, however, that (1) the Maturity Date will in no event be extended
beyond December 20, 2006, and (2) the obligations of Lender hereunder shall
continue to be secured by the Collateral (as defined in the Pledge Agreement)
pursuant to the terms of the Pledge Agreement, subject only to such
modifications thereto as Lender and NEC may in their discretion agree.


13.          FURTHER PAYMENT BY LENDER

If the Existing Loans are extended beyond December 20, 2001, unless and until
SGI-US is relieved of its obligation to guarantee the entire amount of the
Existing Loans in connection with or following such extension, then:


(A)           IF THE INITIAL PRINCIPAL AMOUNT OF THE LOAN IS LESS THAN
¥6 BILLION, THE LENDER WILL, ON OR BEFORE FEBRUARY 28, 2002, TO THE EXTENT IT IS
ABLE TO DO SO UNDER THE TERMS OF THE EXISTING LOANS, AS EXTENDED, WITHOUT
INCURRING ANY PREPAYMENT PENALTIES OR OTHER CHARGES, MAKE A PAYMENT UNDER THE
EXISTING LOANS SO THAT, AFTER SUCH PAYMENT, THE PRINCIPAL BALANCE OUTSTANDING
UNDER THE EXISTING LOANS WILL, AT SUCH TIME, BE NO GREATER THAN THE PRINCIPAL
BALANCE OUTSTANDING UNDER THE LOAN; PROVIDED, THAT THE LENDER SHALL HAVE NO
OBLIGATION TO MAKE THE PAYMENT CONTEMPLATED UNDER THIS SECTION 13(A) IF, IN THE
LENDER’S REASONABLE JUDGMENT, THE WORKING CAPITAL RESERVES OF THE LENDER AFTER
SUCH PAYMENT WOULD BE INADEQUATE; AND

 

--------------------------------------------------------------------------------


10

 


(B)           AT ANY TIME THAT THE BORROWERS (I) MAKE A SCHEDULED PAYMENT OF THE
PRINCIPAL AMOUNT OUTSTANDING UNDER THE LOAN PURSUANT TO SECTION 2 OR (II) MAKE A
PREPAYMENT OF THE PRINCIPAL AMOUNT OUTSTANDING UNDER THE LOAN PURSUANT TO
SECTION 5(A) OR (B), THE LENDER WILL, TO THE EXTENT IT IS ABLE TO DO SO UNDER
THE TERMS OF THE EXISTING LOANS, AS EXTENDED, WITHOUT INCURRING ANY PREPAYMENT
PENALTIES OR OTHER CHARGES, MAKE A PAYMENT UNDER THE EXISTING LOANS SO THAT,
AFTER SUCH PAYMENT, THE PRINCIPAL AMOUNT OUTSTANDING UNDER THE EXISTING LOANS
WILL, AT SUCH TIME, BE NO GREATER THAN THE PRINCIPAL AMOUNT OUTSTANDING UNDER
THE LOAN; PROVIDED, THAT THE LENDER SHALL NOT BE REQUIRED TO MAKE ANY PAYMENT
UNDER THE EXISTING LOANS PURSUANT TO THIS SECTION 13(B) IN EXCESS OF THE AMOUNT
OF THE PREPAYMENT RECEIVED FROM THE BORROWERS.


14.          INDEMNIFICATION

The Borrowers shall jointly and severally pay, indemnify, and hold Lender
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever (“Losses”)
arising out of or in connection with (a) the enforcement of any rights of Lender
under this Agreement or the Pledge Agreement, and (b) any claim (whether or not
asserted in any legal proceeding), litigation, investigation, arbitration or
proceeding relating to this Agreement or the Pledge Agreement (collectively,
“indemnified liabilities”); provided, that the Borrowers shall have no
obligation hereunder to Lender with respect to indemnified liabilities arising
from the gross negligence or willful misconduct of Lender.  The agreements in
this section shall survive for twenty-four (24) months after repayment of the
Loan and all other amounts payable hereunder.


15.          SEVERABILITY

If any provision or any portion of any provision of this Agreement shall be held
invalid or unenforceable, the validity and enforceability of the remaining
portion of such provision and the remaining provisions of this Agreement, and
the application thereof to any other Person or circumstance, shall not be
affected thereby.


16.          GOVERNING LAW

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of Japan.


17.          SUBMISSION TO JURISDICTION

The parties hereby irrevocably submit to the exclusive jurisdiction of the Tokyo
District Court in any action or proceeding arising out of or relating to this
Agreement, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such court. 
Each party hereby irrevocably waives, to the fullest extent that it may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each party irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of such party set forth for notices hereunder.  Each
party agrees that a final judgment in any such

 

--------------------------------------------------------------------------------


11

 

action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


18.          DELAY, AMENDMENT AND WAIVER


(A)           LENDER SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT SIGNED
BY LENDER), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED
ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY EVENT OF DEFAULT OR
IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE TO
EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF LENDER, ANY RIGHT, POWER
OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  A
WAIVER BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT
BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH LENDER WOULD OTHERWISE HAVE
ON ANY FUTURE OCCASION.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE, MAY BE
EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY  REMEDIES THAT MAY
BE AVAILABLE TO LENDER AT LAW, IN EQUITY OR OTHERWISE.


(B)           ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO ANY PROVISION
OF THIS AGREEMENT, ANY WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND ANY
CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY PROVISION OF THIS
AGREEMENT, SHALL BE EFFECTIVE ONLY IF IT IS MADE OR GIVEN IN WRITING AND SIGNED
BY EACH OF THE PARTIES HERETO. ANY SUCH AMENDMENT, SUPPLEMENT, MODIFICATION,
WAIVER OR CONSENT SHALL BE BINDING UPON THE PARTIES HERETO.


19.          NOTICES

All notices and other communications pursuant to this Agreement shall be
delivered personally, delivered by facsimile or air-mailed by certified or
registered mail, postage prepaid, return receipt requested, to the parties,
their successors in interest or their assignees at the following address or at
such other addresses as the parties may designate by written notice in the
manner as aforesaid:

 

--------------------------------------------------------------------------------


12

 

If to the Borrowers, to:

Silicon Graphics, Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043-1351
Telephone:  +1 (650) 933-3009
Facsimile:  +1 (650) 933-0298
Attention: Sandra Escher, Senior Vice President 
                 and General Counsel

with a copy to:

 

Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, CA 94025
Telephone: +1 (650) 752-2003
Facsimile:  +1 (650) 752-2112
Attention:

 

If to Lender, to:

 

SGI Japan, Ltd.
Yebisu Garden Place Tower
4-20-3 Ebisu Shibuya-ku
Tokyo 150-6031, Japan
Telephone:  +81 (3) 5488-7300
Facsimile:  +81 (3) 5420-7020
Attention:  Norio Izumi, President

 

with a copy to:

 

SGI Japan, Ltd.
Yebisu Garden Place Tower
4-20-3 Ebisu Shibuya-ku
Tokyo 150–6031, Japan
Telephone:  +81 (3) 5488-6996
Facsimile:  +81 (3) 5420-1867
Attention:  Hisao Hattori, Legal Manager

A notice shall be deemed given when delivered, in the case of personal delivery
or delivery by facsimile, or seven (7) Business Days after mailing in the manner
prescribed herein.


20.          ENTIRE AGREEMENT

This Agreement and the Exhibits hereto contain the entire agreement among the
parties hereto regarding the matters described herein and supersede all previous
and contemporaneous

 

--------------------------------------------------------------------------------


13

 

oral and written discussions and all prior agreements and understandings among
the parties regarding such matters.


21.          SPECIFIC PERFORMANCE

Without limiting the rights of each party hereto to pursue all other legal and
equitable rights available to such party for the other party’s failure perform
its obligations under this Agreement, the parties hereto acknowledge and agree
that the remedy at law for any failure to perform their obligations hereunder
would be inadequate and that each of them, respectively, shall be entitled to
specific performance, injunctive relief or other equitable remedies in the event
of any such failure.


22.          SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon Borrower and its successors and permitted
assigns  and shall inure to the benefit of Lender and its successors and
assigns.  Neither Borrower may assign this Agreement or any of its rights or
obligations hereunder without the prior written consent of Lender.  Lender may
sell, assign or transfer this Agreement or any of its rights hereunder to NEC or
any of its Affiliates without any requirement of consent by the Borrowers.


23.          COUNTERPARTS

                This Agreement may be executed in several counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

 


24.          EXPENSES

Except as otherwise specifically provided herein, the parties to this agreement
shall bear their respective expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement, including
all fees and expenses of agents, representatives, counsel and accountants.


25.          DESCRIPTIVE HEADINGS

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered on the date first written above.

 

 

BORROWERS:

 

 

 

 

 

 

 

SILICON GRAPHICS, INC.

 

 

 

 

 

 

 

By

/s/  JEFFREY V. ZELLMER

 

 

Name:  Jeffrey V. Zellmer

 

 

Title:  Sr. Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SILICON GRAPHICS WORLD TRADE B.V.

 

 

 

 

 

 

 

By

/s/  SANDRA ESCHER

 

 

Name:  Sandra Escher

 

 

Title:  Sr. Vice President and General Counsel

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

SGI JAPAN, LTD.

 

 

 

 

 

 

 

By

/s/  NORIO IZUMI

 

 

Name:  Norio Izumi

 

 

Title:  President

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Principal Amount of the Loan

 

 

The principal amount of the Loan shall be an amount equal to the lesser of (1)
¥6 billion and (2)  the amount of Advanced Payments appearing on the Closing
Cash/Debt Statement (as defined in the Stock Purchase Agreement).

 

 

 

--------------------------------------------------------------------------------


 

 

Schedule 21

Amortization Schedule

Payment Date

 

Payment Amount

 

 

 

March 31, 2002

 

¥0

 

 

 

June 30, 2002

 

¥0

 

 

 

September 30, 2002

 

¥301,400,533

 

 

 

December 31, 2002

 

¥500,000,000

 

 

 

March 31, 2003

 

¥500,000,000

 

 

 

June 30, 2003

 

¥500,000,000

 

 

 

September 30, 2003

 

¥500,000,000

 

 

 

December 31, 2003

 

¥500,000,000

 

 

 

March 31, 2004

 

¥500,000,000

 

 

 

June 30, 2004

 

¥500,000,000

 

 

 

September 30, 2004

 

¥500,000,000

 

 

 

December 31, 2004

 

¥500,000,000

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1

 

Subject to adjustment pursuant to Section 7.7(c) of the Stock Purchase Agreement
upon completion of all closing adjustments contemplated by Section 2.3 of  the
Stock Purchase Agreement.

 

 

 

--------------------------------------------------------------------------------


 

 

This Amortization Schedule is hereby accepted and agreed on this ___ day of
____, 2001 by each of the following:

 

 

 

BORROWERS:

 

 

 

 

 

 

 

SILICON GRAPHICS, INC.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SILICON GRAPHICS WORLD TRADE B.V.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

SGI JAPAN, LTD.

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


PLEDGE AGREEMENT

PLEDGE AGREEMENT, dated as of November 9, 2001, made by SILICON GRAPHICS WORLD
TRADE B.V., a private limited company incorporated in the Netherlands
(“Pledgor”), in favor of SGI JAPAN, LTD., a Japanese corporation (“Lender”), and
NEC Corporation, a Japanese corporation (“NEC”).  Lender and NEC are sometimes
referred to herein individually as a “Pledgee” and together as the “Pledgees.”

RECITALS

A.            WHEREAS, Lender has made advances to Pledgor and Silicon Graphics,
Inc. (“SGI-US” and, together with Pledgor, the “Borrowers”) or their Affiliates
and all of the obligations relating to the repayment of such advances have been
assumed by the Borrowers, and Lender and the Borrowers have entered into a Loan
Agreement dated as of the date hereof (the “Loan Agreement”) to evidence the
amounts owing by the Borrowers to Lender.

B.            WHEREAS, pursuant to the Stock Purchase Agreement dated as of
October 26, 2001 (“Stock Purchase Agreement”) by and among NEC, NEC Soft, Ltd.
(“NEC Soft”), the Borrowers and Silicon Graphics World Trade Corporation
(“SGWTC”), NEC and NEC Soft have purchased from Pledgor shares of capital stock
of Lender representing in the aggregate 60% of the outstanding capital stock of
Lender.

C.            WHEREAS, Pledgor is the legal and beneficial owner of 40% of the
issued and outstanding capital stock of Lender.

D.            WHEREAS, pursuant to a Stockholders’ Agreement dated as of the
date hereof (the “Stockholders’ Agreement”) by and among the Borrowers, Lender,
SGWTC, NEC and NEC Soft, Pledgor has agreed that Lender and/or NEC (or NEC’s
designee) shall have the right, upon the occurrence of a Buyback Event (as
defined herein), to purchase all of the Pledged Stock (as defined herein) on the
terms and conditions described in the Stockholders’ Agreement.

E.             WHEREAS, it is a condition precedent to the consummation of the
transactions contemplated by the Stock Purchase Agreement that the Borrowers
shall have entered into the Stockholders’ Agreement, that the Borrowers shall
have executed and delivered the Loan Agreement, and that Pledgor shall have
secured payment of Borrowers’ obligations to Lender under the Loan Agreement and
the obligations of the SGI Entities (as defined herein) under the Stockholders’
Agreement in respect of a Buyback Event by executing this Agreement.

F.             WHEREAS, Pledgor is an indirect wholly-owned subsidiary of
SGI-US, and it is to the advantage of Pledgor that Lender and NEC consummate the
transactions contemplated by the Stock Purchase Agreement, the Stockholders’
Agreement and the Loan Agreement.

 

--------------------------------------------------------------------------------


2

 

G.            WHEREAS, Pledgor is the legal and beneficial owner of the shares
of Pledged Stock (as hereinafter defined).

NOW, THEREFORE, in consideration of the premises, Pledgor hereby agrees with the
Pledgees, as follows:

AGREEMENT


1.             DEFINITIONS


1.1           DEFINED TERMS.


(A)           UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE LOAN
AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LOAN
AGREEMENT.


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Agreement” means this Pledge Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“Appraiser” means an internationally recognized investment banking firm that is
experienced in the valuation of corporations in Japan engaged in the business
conducted by Lender.

“Borrowers’ Loan Obligations” means the unpaid principal and interest on the
Loan and all other present and future obligations and liabilities (whether for
principal, interest, indemnities, fees, expenses or otherwise) of the Borrowers
under the Loan Agreement (including, without limitation, interest accruing at
the then applicable rate provided in the Loan Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to either Borrower whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
due or to become due, mature or unmatured, liquidated or unliquidated, or
contingent or noncontingent.

“Buyback Event” means a Buyback Event as such term is defined in the
Stockholders’ Agreement.

“Collateral” means the Pledged Stock and all Proceeds.

“Collateral Account” means any account established to hold money Proceeds,
maintained under the sole dominion and control of NEC for the benefit of the
Pledgees, subject to application by NEC only as provided in Section 4(b).

“Event of Default” means an Event of Default as such term is defined in the Loan
Agreement.

 

--------------------------------------------------------------------------------


3

 

“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

“Issuer” means Lender in its capacity as the issuer of the Pledged Stock.

“Obligations” means (1) all of the Borrowers’ Loan Obligations and (2) the
obligations of Pledgor to transfer the Pledged Stock to Lender and/or to NEC (or
NEC’s designee) upon the occurrence of a Buyback Event in accordance with the
terms and subject to the conditions set forth in the Stockholders’ Agreement.

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

“Pledged Stock” means all shares of capital stock of Issuer owned by Pledgor,
including the shares of capital stock of Issuer listed on Schedule 1 hereto,
together with all stock certificates, options or rights of any nature whatsoever
that may be issued or granted by Issuer to Pledgor in respect of the Pledged
Stock while this Agreement is in effect.

“Proceeds” means all property (a) acquired upon the sale, lease, license,
exchange or other disposition of the Pledged Stock, (b) collected on, or
distributed on account of, the Pledged Stock, and (c) consisting of any claims,
rights or insurance proceeds arising out of the Pledged Stock; and Proceeds
shall, in any event, include, without limitation, all dividends or other income
from the Pledged Stock, collections thereon or distributions with respect
thereto.

“Secured Obligations” means the collective reference to (1) the Obligations and
(2) all obligations and liabilities of Pledgor which may arise under or in
connection with this Agreement, whether on account of reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to Lender that are required to be paid by
Pledgor pursuant to the terms of this Agreement).

“SGI Entities” means the SGI Entities as such term is defined in the
Stockholders’ Agreement.


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION AND PARAGRAPH
REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

 

--------------------------------------------------------------------------------


4

 


2.             GRANT OF PLEDGE

Pledgor hereby grants to the Pledgees first priority pledges (shichi-ken) in the
Collateral (including the Pledged Stock), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Secured Obligations and hereby delivers to
NEC the share certificates representing all the Pledged Stock, which NEC shall
hold on behalf of the Pledgees.


3.             REPRESENTATIONS AND WARRANTIES

Pledgor represents and warrants that:


(A)           PLEDGOR’S EXACT LEGAL NAME AND JURISDICTION OF ORGANIZATION ARE AS
SET FORTH ON PAGE ONE HEREOF.  PLEDGOR HAS THE POWER AND AUTHORITY AND THE LEGAL
RIGHT TO EXECUTE AND DELIVER, TO PERFORM ITS OBLIGATIONS UNDER, AND TO GRANT THE
PLEDGES IN THE COLLATERAL PURSUANT TO, THIS AGREEMENT AND HAS TAKEN ALL
NECESSARY ACTION TO AUTHORIZE ITS EXECUTION, DELIVERY AND PERFORMANCE OF, AND
GRANT OF THE PLEDGES IN THE COLLATERAL PURSUANT TO, THIS AGREEMENT.


(B)           THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF PLEDGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND UPON DELIVERY TO NEC
OF THE STOCK CERTIFICATES EVIDENCING THE PLEDGED STOCK, THE PLEDGES CREATED
PURSUANT TO THIS AGREEMENT WILL CONSTITUTE VALID, FIRST PRIORITY PLEDGES IN THE
COLLATERAL, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST ALL CREDITORS OF
PLEDGOR AND ANY PERSONS PURPORTING TO PURCHASE ANY COLLATERAL FROM PLEDGOR.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT WILL NOT
VIOLATE ANY PROVISION OF ANY REQUIREMENT OF LAW OR ANY CONTRACTUAL OBLIGATION
OF, APPLICABLE TO OR BINDING ON PLEDGOR AND WILL NOT RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY OF THE PROPERTIES OR REVENUES OF PLEDGOR PURSUANT
TO ANY SUCH REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION, EXCEPT THE PLEDGES
CREATED BY THIS AGREEMENT.


(D)           NO CONSENT OR AUTHORIZATION OF, FILING WITH, OR OTHER ACT BY OR IN
RESPECT OF, ANY ARBITRATOR, COURT OR GOVERNMENTAL AUTHORITY AND NO CONSENT OF
ANY OTHER PERSON (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER OR CREDITOR OF
PLEDGOR), IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY, PERFORMANCE,
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT.


(E)           NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR BEFORE ANY
ARBITRATOR, COURT OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF
PLEDGOR, THREATENED BY OR AGAINST PLEDGOR OR AGAINST ANY OF ITS PROPERTIES OR
REVENUES WITH RESPECT TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


(F)            ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND VALIDLY
ISSUED AND ARE FULLY PAID AND NONASSESSABLE.

 

--------------------------------------------------------------------------------


5

 


(G)           PLEDGOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD AND
MARKETABLE TITLE TO, THE PLEDGED STOCK, FREE OF ANY AND ALL LIENS OR OPTIONS IN
FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT THE PLEDGES CREATED BY THIS
AGREEMENT.


4.             COVENANTS

Pledgor covenants and agrees with the Pledgees from and after the date of this
Agreement until this Agreement is terminated and the pledges created hereby are
released:


(A)           IF PLEDGOR SHALL, AS A RESULT OF ITS OWNERSHIP OF ITS PLEDGED
STOCK OR OTHERWISE, BECOME ENTITLED TO RECEIVE OR SHALL RECEIVE ANY STOCK
CERTIFICATE (INCLUDING, WITHOUT LIMITATION, ANY CERTIFICATE REPRESENTING A STOCK
DIVIDEND OR A DISTRIBUTION IN CONNECTION WITH ANY RECLASSIFICATION, INCREASE OR
REDUCTION OF CAPITAL OR ANY CERTIFICATE ISSUED IN CONNECTION WITH ANY
REORGANIZATION), OPTION OR RIGHTS, WHETHER IN ADDITION TO, IN SUBSTITUTION OF,
AS A CONVERSION OF, OR IN EXCHANGE FOR ANY SHARES OF THE PLEDGED STOCK, OR
OTHERWISE IN RESPECT THEREOF, PLEDGOR SHALL ACCEPT THE SAME AS THE AGENT OF THE
PLEDGEES, HOLD THE SAME IN TRUST FOR THE PLEDGEES AND DELIVER THE SAME FORTHWITH
TO NEC ON BEHALF OF THE PLEDGEES IN THE EXACT FORM RECEIVED, DULY ENDORSED BY
PLEDGOR TO NEC, IF REQUIRED, AND IF NEC SO REQUESTS, TO BE HELD BY NEC, ON
BEHALF OF THE PLEDGEES, SUBJECT TO THE TERMS HEREOF, AS ADDITIONAL COLLATERAL
SECURITY FOR THE SECURED OBLIGATIONS.  ANY SUMS PAID UPON OR IN RESPECT OF THE
PLEDGED STOCK UPON THE LIQUIDATION OR DISSOLUTION OF ISSUER SHALL BE PAID OVER
TO NEC TO BE HELD BY IT HEREUNDER FOR THE BENEFIT OF THE PLEDGEES AS ADDITIONAL
COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS, AND IN CASE ANY DISTRIBUTION OF
CAPITAL SHALL BE MADE ON OR IN RESPECT OF ANY PLEDGED STOCK OR ANY PROPERTY
SHALL BE DISTRIBUTED UPON OR WITH RESPECT TO ANY PLEDGED STOCK PURSUANT TO THE
RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ISSUER OR PURSUANT TO THE
REORGANIZATION THEREOF, THE PROPERTY SO DISTRIBUTED SHALL, SUBJECT TO SECTION
10(B), BE DELIVERED TO NEC TO BE HELD BY IT HEREUNDER FOR THE BENEFIT OF THE
PLEDGEES AS ADDITIONAL COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS.  SUBJECT
TO SECTION 10(B), IF ANY SUMS OF MONEY OR PROPERTY SO PAID OR DISTRIBUTED IN
RESPECT OF ANY PLEDGED STOCK SHALL BE RECEIVED BY PLEDGOR, PLEDGOR SHALL, UNTIL
SUCH MONEY OR PROPERTY IS PAID OR DELIVERED TO NEC ON BEHALF OF THE PLEDGEES,
HOLD SUCH MONEY OR PROPERTY IN TRUST FOR THE PLEDGEES, SEGREGATED FROM OTHER
FUNDS OF PLEDGOR, AS ADDITIONAL COLLATERAL SECURITY FOR THE SECURED OBLIGATIONS.


(B)           ALL MONEY PROCEEDS RECEIVED BY NEC HEREUNDER SHALL BE HELD BY NEC
IN A COLLATERAL ACCOUNT FOR THE BENEFIT OF THE PLEDGEES, AND WHILE SO HELD SHALL
CONTINUE TO BE HELD AS COLLATERAL SECURITY FOR ALL THE SECURED OBLIGATIONS,
UNTIL APPLIED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF THIS SECTION 4(B). 
ALL MONEY PROCEEDS RECEIVED BY NEC AND DEPOSITED IN A COLLATERAL ACCOUNT AS
PROVIDED HEREIN, AND ALL MONEY PROCEEDS RECEIVED BY PLEDGOR AND HELD IN TRUST
FOR PLEDGEES, SHALL PROMPTLY BE APPLIED TO THE PREPAYMENT OF THE PRINCIPAL
AMOUNT OF THE LOAN AS PROVIDED IN SECTION 5(A) OF THE LOAN AGREEMENT, UNLESS AN
EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING, IN WHICH CASE THE PROVISIONS OF
SECTION 6(B) OF THIS AGREEMENT SHALL APPLY.


(C)           WITHOUT THE PRIOR WRITTEN CONSENT OF NEC ON BEHALF OF THE
PLEDGEES, PLEDGOR WILL NOT (1) SELL, ASSIGN, TRANSFER, EXCHANGE, OR OTHERWISE
DISPOSE OF, OR

 

--------------------------------------------------------------------------------


6

 

grant any option with respect to, the Collateral, (2) create, incur or permit to
exist any Lien or option in favor of, or any claim of any Person with respect
to, any of the Collateral, or any interest therein, except for the pledges
created by this Agreement or (3) enter into any agreement or undertaking
restricting the right or ability of Pledgor or any Pledgee to sell, assign or
transfer any of the Collateral.


(D)           PLEDGOR SHALL MAINTAIN THE PLEDGES CREATED BY THIS AGREEMENT AS
FIRST PRIORITY PLEDGES AND SHALL DEFEND SUCH PLEDGES AGAINST CLAIMS AND DEMANDS
OF ALL PERSONS WHOMSOEVER.  AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN
REQUEST OF NEC ON BEHALF OF THE PLEDGEES, AND AT THE SOLE EXPENSE OF PLEDGOR,
PLEDGOR SHALL PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND
DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS NEC MAY REASONABLY REQUEST FOR THE
PURPOSES OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS AGREEMENT AND OF
THE RIGHTS AND POWERS HEREIN GRANTED.  IF ANY AMOUNT PAYABLE UNDER OR IN
CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY
PROMISSORY NOTE, OTHER INSTRUMENT OR CHATTEL PAPER, SUCH NOTE, INSTRUMENT OR
CHATTEL PAPER SHALL BE IMMEDIATELY DELIVERED TO NEC FOR THE BENEFIT OF THE
PLEDGEES, DULY ENDORSED IN A MANNER SATISFACTORY TO THE PLEDGEES, TO BE HELD AS
COLLATERAL PURSUANT TO THIS AGREEMENT.


(E)           PLEDGOR SHALL PAY, AND SAVE EACH PLEDGEE HARMLESS FROM, ANY AND
ALL LIABILITIES WITH RESPECT TO, OR RESULTING FROM ANY DELAY IN PAYING, ANY AND
ALL STAMP, EXCISE, SALES OR OTHER TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE
PAYABLE WITH RESPECT TO ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


5.             CASH DIVIDENDS; VOTING RIGHTS

Unless an Event of Default shall have occurred and is continuing, Pledgor shall
be permitted to receive all cash dividends paid in the normal course of business
of Issuer in respect of the Pledged Stock and Pledgor shall be permitted to
exercise all voting and corporate rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast or corporate right exercised or
other action taken which would be inconsistent with or result in any violation
of any provision of this Agreement or the Loan Agreement or the Stockholders’
Agreement.


6.             REMEDIES FOR EVENT OF DEFAULT


(A)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING,
(I) NEC ON BEHALF OF THE PLEDGEES SHALL HAVE THE RIGHT TO RECEIVE ANY AND ALL
CASH DIVIDENDS PAID IN RESPECT OF ANY OF THE PLEDGED STOCK AND MAKE APPLICATION
THEREOF TO THE SECURED OBLIGATIONS IN SUCH ORDER AS NEC MAY DETERMINE AND
(II) ANY SHARES OF THE PLEDGED STOCK MAY, AT NEC’S ELECTION, BE REGISTERED IN
THE NAME OF NEC OR ITS NOMINEE, AND NEC OR ITS NOMINEE, ON BEHALF OF THE
PLEDGEES, MAY THEREAFTER EXERCISE (1) ALL VOTING, CORPORATE AND OTHER RIGHTS
PERTAINING TO SUCH SHARES OF THE PLEDGED STOCK AT ANY MEETING OF SHAREHOLDERS OF
ISSUER OR OTHERWISE AND (2) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE,
SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH
SHARES OF THE PLEDGED STOCK AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING,
WITHOUT LIMITATION, THE

 

--------------------------------------------------------------------------------


7

 

right to exchange at its discretion any and all of the Pledged Stock upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate structure of Issuer, or upon the exercise by Pledgor or
the Pledgees of any right, privilege or option pertaining to such shares of the
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as NEC on
behalf of the Pledgees may determine), all without liability except to account
for property actually received by it.  However, no Pledgee shall have any duty
to Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.


(B)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED, AT THE ELECTION OF NEC
ON BEHALF OF LENDER, LENDER MAY APPLY ALL OR ANY PART OF PROCEEDS HELD IN ANY
COLLATERAL ACCOUNT IN PAYMENT OF THE OBLIGATIONS OF  PLEDGEES UNDER THIS
AGREEMENT AND THE LOAN AGREEMENT, AS PROVIDED IN SECTION 6(D) BELOW.


(C)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED, NEC MAY, ON BEHALF OF
LENDER, EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED IN THIS
AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR
RELATING TO THE SECURED OBLIGATIONS, ALL RIGHTS AND REMEDIES OF LENDER.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, NEC ON BEHALF OF LENDER, WITHOUT
DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT ANY
NOTICE REQUIRED BY LAW) TO OR UPON PLEDGOR OR ANY OTHER PERSON, MAY IN SUCH
CIRCUMSTANCES COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON ALL OR ANY OF THE
COLLATERAL, AND/OR MAY SELL, ASSIGN, GIVE OPTION OR OPTIONS TO PURCHASE OR
OTHERWISE DISPOSE OF AND DELIVER ALL OR ANY OF THE COLLATERAL (OR CONTRACT TO DO
ANY OF THE FOREGOING), IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR
SALES, IN THE OVER-THE-OUNTER MARKET, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE
OF NEC OR ELSEWHERE UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND
AT SUCH PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY
WITHOUT ASSUMPTION OF ANY CREDIT RISK.  NEC SHALL HAVE THE RIGHT UPON ANY SUCH
PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE
SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO SOLD, FREE
OF ANY RIGHT OR EQUITY OF REDEMPTION IN PLEDGOR, WHICH RIGHT OR EQUITY IS HEREBY
WAIVED OR RELEASED.  PLEDGOR RECOGNIZES THAT LENDER MAY BE UNABLE TO EFFECT A
PUBLIC SALE OF ANY OR ALL OF THE PLEDGED STOCK, BY REASON OF CERTAIN
PROHIBITIONS CONTAINED IN APPLICABLE SECURITIES LAWS OR OTHERWISE, AND MAY BE
COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES THEREOF TO A LIMITED GROUP OF
PURCHASERS.


(D)           THE PROCEEDS AND THE PROCEEDS OF ANY SUCH COLLECTION, RECOVERY,
RECEIPT, APPROPRIATION, REALIZATION OR SALE OF ANY OF THE COLLATERAL BY NEC
PURSUANT TO THE TERMS HEREOF AFTER AN EVENT OF DEFAULT SHALL BE APPLIED AS
FOLLOWS:

FIRST:  To the payment of the costs and expenses associated therewith, including
the out-of-pocket expenses of NEC and the reasonable fees and out-of-pocket
expenses of counsel employed by NEC in connection therewith;

SECOND:  To the payment of all amounts then owing to Lender under the Loan
Agreement, in the order provided in the Loan Agreement;

 

--------------------------------------------------------------------------------


8

 

THIRD:  To the payment of all remaining amounts then owing to in respect of the
Secured Obligations; and

FOURTH:  The balance (if any) of the proceeds shall be paid to the Pledgor or
its successors or assigns.


7.             REALIZATION EVENTS


(A)           IF LENDER OR NEC (ON BEHALF OF LENDER), IN THE EXERCISE OF ITS
RIGHTS AND REMEDIES HEREUNDER, ELECTS (I) TO RECEIVE, APPROPRIATE OR OTHERWISE
REALIZE UPON ALL OR ANY OF THE PLEDGED STOCK (A “REALIZATION”) OR (II) TO SELL,
ASSIGN OR OTHERWISE TRANSFER AND  DELIVER THE PLEDGED STOCK IN ONE OR MORE
PARCELS AT PUBLIC OR PRIVATE SALE OR SALES (A “SALE”), NEC (ON BEHALF OF LENDER)
SHALL FIRST SEND A WRITTEN NOTICE TO PLEDGOR (A “PROPOSAL NOTICE”) THAT SHALL
STATE: (I) THE MAXIMUM NUMBER OF SHARES SUBJECT TO THE REALIZATION OR SALE
(EACH, A “REALIZATION EVENT”) (THE “SUBJECT SHARES”); AND (II) THE PURCHASE
PRICE PER SHARE PROPOSED TO BE REALIZED OR PAID FOR THE SUBJECT SHARES (THE
“PROPOSED REALIZATION PRICE”).


(B)           WITHIN FIFTEEN (15) DAYS AFTER DELIVERY OF THE PROPOSAL NOTICE
PURSUANT TO SECTION 7(A) (THE “REQUEST PERIOD”), PLEDGOR SHALL HAVE THE RIGHT TO
REQUEST THAT THE FAIR VALUE (AS HEREINAFTER DEFINED) OF THE SUBJECT SHARES BE
DETERMINED BY AN APPRAISER IN ACCORDANCE WITH THE PROCEDURE SET FORTH IN SECTION
7(C).  THE RIGHT OF PLEDGOR TO REQUEST THAT A DETERMINATION OF FAIR VALUE BE
MADE WITH RESPECT TO THE SUBJECT SHARES UNDER THIS SECTION 7(B) SHALL BE
EXERCISABLE BY DELIVERING WRITTEN NOTICE OF THE EXERCISE THEREOF (A “VALUATION
REQUEST NOTICE”) TO EACH OF LENDER AND NEC, PRIOR TO THE EXPIRATION OF THE
REQUEST PERIOD.  THE FAILURE OF PLEDGOR TO DELIVER NOTICE TO EACH OF LENDER AND
NEC WITHIN THE REQUEST PERIOD SHALL BE DEEMED TO BE A WAIVER OF PLEDGOR’S RIGHTS
UNDER THIS SECTION 7(B); PROVIDED, THAT PLEDGOR MAY WAIVE ITS RIGHTS UNDER THIS
SECTION 7(B) PRIOR TO THE EXPIRATION OF THE REQUEST PERIOD BY GIVING WRITTEN
NOTICE TO EACH OF LENDER AND NEC.


(C)           IF PLEDGOR DELIVERS A VALUATION REQUEST NOTICE WITHIN THE REQUEST
PERIOD, AND LENDER OR NEC (ON BEHALF OF LENDER), ELECTS TO PROCEED WITH THE
REALIZATION EVENT, NEC (ON BEHALF OF LENDER) SHALL CAUSE THE FAIR VALUE OF THE
SUBJECT SHARES TO BE DETERMINED BY AN APPRAISER (APPOINTED PURSUANT TO THE
PROVISIONS OF SECTION 7(D)).  FOR PURPOSES OF THIS SECTION 7, THE “FAIR VALUE”
OF THE SUBJECT SHARES MEANS THE FAIR MARKET VALUE OF EACH SUBJECT SHARE THAT
WOULD BE PAID BY A WILLING BUYER TO A WILLING SELLER IN AN ARMS’ LENGTH
NEGOTIATION, NEITHER BEING UNDER ANY COMPULSION TO BUY OR TO SELL, AND BOTH
HAVING REASONABLE KNOWLEDGE OF ALL RELEVANT FACTS AND TAKING INTO ACCOUNT ALL
RELEVANT CIRCUMSTANCES AND INFORMATION, INCLUDING ISSUER’S HISTORICAL OPERATING
RESULTS AND REASONABLE GOOD FAITH PROJECTIONS FOR FUTURE PERIODS.  THE APPRAISER
SHALL CONDUCT ITS DETERMINATION OF FAIR VALUE AS PROMPTLY AS PRACTICABLE.


(D)           IF PLEDGOR DELIVERS A VALUATION REQUEST NOTICE WITHIN THE REQUEST
PERIOD, AND LENDER OR NEC (ON BEHALF OF LENDER), ELECTS TO PROCEED WITH THE
REALIZATION EVENT, AS SOON AS REASONABLY PRACTICABLE FOLLOWING DELIVERY OF THE
VALUATION REQUEST NOTICE NEC (ON BEHALF OF LENDER) SHALL, BY DELIVERY OF WRITTEN
NOTICE TO PLEDGOR (THE

 

--------------------------------------------------------------------------------


9

 

“Appraiser Notice”), propose three (3) potential Appraisers to Pledgor;
provided, that any Person who has been engaged by NEC for any purpose during the
one (1) year period preceding delivery of the Appraiser Notice shall not be
proposed as a potential Appraiser by NEC.  Within ten (10) days of the delivery
of the Appraiser Notice, Pledgor shall have the right, by written notice to each
of Lender and NEC (the “Response Notice”), to choose one of the potential
Appraisers proposed by NEC in the Appraiser Notice as the Appraiser to determine
Fair Value of the Subject Shares.  If Pledgor fails to timely deliver a Response
Notice, then NEC shall choose one of the potential Appraisers proposed by NEC in
the Appraiser Notice as the Appraiser to determine Fair Value of the Subject
Shares.  Notwithstanding the foregoing, NEC may deliver an Appraiser Notice at
any time after its delivery of a Proposal Notice (including before Pledgor has
delivered a Valuation Notice), in which case Pledgor shall be required to
deliver its Response Notice within ten (10) days following the delivery by NEC
of its Appraiser Notice, provided that Pledgor shall not be required to deliver
its Response Notice unless and until it delivers a Valuation Request Notice.


(E)           LENDER OR NEC (ON BEHALF OF LENDER), SHALL BE ENTITLED TO PROCEED
WITH THE REALIZATION EVENT; PROVIDED, THAT: (I) IF PLEDGOR HAS DELIVERED A
VALUATION REQUEST NOTICE WITHIN THE REQUEST PERIOD PURSUANT TO SECTION 7(B), THE
PRICE PER SHARE TO BE REALIZED OR PAID IS NO LESS THAN THE FAIR VALUE THEREOF AS
DETERMINED BY THE APPRAISER AND THE REALIZATION EVENT IS CONSUMMATED (OR, IN THE
CASE OF A SALE, SUCH SALE IS MADE PURSUANT TO A CONTRACT ENTERED INTO) WITHIN
ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE ON WHICH FAIR VALUE IS DETERMINED;
OR (II) IF PLEDGOR DOES NOT EXERCISE ITS RIGHT TO REQUEST THAT A DETERMINATION
OF FAIR VALUE BE MADE WITH RESPECT TO THE SUBJECT SHARES UNDER SECTION 7(B)
WITHIN THE REQUEST PERIOD, THE PRICE PER SHARE TO BE REALIZED OR PAID IS NO LESS
THAN THE PROPOSED REALIZATION PRICE AND THE REALIZATION EVENT IS CONSUMMATED
(OR, IN THE CASE OF A SALE, SUCH SALE IS MADE PURSUANT TO A CONTRACT ENTERED
INTO) WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF DELIVERY BY NEC OF
THE PROPOSAL NOTICE.


(F)            PLEDGOR SHALL BE RESPONSIBLE FOR ANY FEES AND EXPENSES OF THE
APPRAISER UNLESS THE FAIR VALUE PER SHARE OF THE PLEDGED STOCK DETERMINED BY THE
APPRAISER EXCEEDS THE PROPOSED REALIZATION PRICE BY AN AMOUNT GREATER THAN FIVE
PERCENT (5%) OF THE PROPOSED REALIZATION PRICE, IN WHICH CASE PLEDGOR AND LENDER
SHALL EACH PAY ONE HALF OF ANY FEES AND EXPENSES OF THE APPRAISER.  UNLESS
PLEDGOR HAS PAID, OR PROVIDED ADEQUATE SECURITY OR OTHER ASSURANCES OF PAYMENT
SATISFACTORY TO NEC IN RESPECT OF, THE APPRAISER’S FEES AND EXPENSES FOR WHICH
IT IS RESPONSIBLE UNDER THIS SECTION 7(F) PRIOR TO THE CONSUMMATION OF THE
REALIZATION EVENT, THEN NEC SHALL BE ENTITLED TO DEDUCT  THE AMOUNT FOR WHICH
PLEDGOR IS RESPONSIBLE FROM THE AGGREGATE PRICE REALIZED OR RECEIVED BY LENDER
UPON CONSUMMATION OF THE REALIZATION EVENT.


(G)           PLEDGOR FURTHER AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO
BE DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH REALIZATION EVENT
PURSUANT TO THIS SECTION 7 VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL
OTHER APPLICABLE REQUIREMENTS OF LAW.  PLEDGOR FURTHER AGREES THAT A BREACH OF
ANY OF THE COVENANTS CONTAINED IN THIS SECTION 7 WILL CAUSE IRREPARABLE INJURY
TO THE PLEDGEES, THAT THE PLEDGEES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF
SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN
THIS SECTION 7 SHALL BE SPECIFICALLY ENFORCEABLE

 

--------------------------------------------------------------------------------


10

 

against Pledgor, and Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred.


(H)           NOTWITHSTANDING ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT,
THIS SECTION 7 SHALL NOT APPLY TO ANY REALIZATION EVENT IF (I) THE ISSUER’S
COMMON STOCK IS  PUBLICLY TRADED; AND (II) THE PURCHASE PRICE PER SHARE REALIZED
OR PAID PURSUANT TO SUCH REALIZATION EVENT, AT THE TIME OF CLOSING OF THE
REALIZATION OR SALE (AS THE CASE MAY BE), IS NOT LESS THAN THE 30-DAY AVERAGE OF
THE CLOSING PRICE OF THE ISSUER’S COMMON STOCK ON THE PRINCIPAL SECURITIES
MARKET ON WHICH SUCH STOCK IS TRADED.


8.             REMEDIES FOR BUYBACK EVENT

If a Buyback Event shall have occurred, Lender and/or NEC (or its designee)
shall have the right to purchase the Pledged Stock then in possession of NEC, in
accordance with the Stockholders’ Agreement.  Upon exercise of such right and
payment for the Pledged Stock as provided in the Stockholders’ Agreement, Lender
or NEC (or its designee), as applicable, (i) shall become the absolute owner of
the Pledged Stock (which shall no longer be subject to the pledges created by
this Agreement), without any further action on the part of Pledgor and (ii)
shall be entitled to hold the share certificates representing the Pledged Stock
as the owner thereof and to register its name as the owner of the Pledged Stock,
and to enjoy all the rights and benefits of the owner of the Pledged Stock.


9.             DEFENSES OF PLEDGOR

To the extent permitted by applicable law, Pledgor waives all defenses, claims,
damages and demands it may acquire against the Pledgees or either of them
arising out of the exercise by it of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 15 days before
such sale or other disposition.


10.          PRIORITY OF BORROWER’S LOAN OBLIGATIONS


(A)           AS BETWEEN NEC AND LENDER ONLY, NEC AND LENDER AGREE THAT THE
COLLATERAL SHALL SECURE ALL OF THE SECURED OBLIGATIONS; PROVIDED, THAT, IN THE
EVENT OF THE OCCURRENCE OF A BUYBACK EVENT WHICH OCCURRENCE ALSO CONSTITUTES AN
EVENT OF DEFAULT AND SHALL ENTITLE NEC AND LENDER TO EXERCISE THEIR REMEDIES
HEREUNDER, NEC AND LENDER AGREE THAT (I) THE BORROWERS’ LOAN OBLIGATIONS SHALL
BE ENTITLED TO A FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL, SUPERIOR
AND PRIOR TO THE RIGHTS OF NEC WITH RESPECT THERETO, WHICH RIGHTS OF NEC TO ANY
AND ALL COLLATERAL SHALL BE SUBJECT TO THE PRIOR INTEREST OF LENDER; (II) NEC
SHALL NOT BE ENTITLED TO PURCHASE THE PLEDGED STOCK UNDER THE STOCKHOLDERS’
AGREEMENT AND TO RECEIVE IN RESPECT OF THE SECURED OBLIGATIONS HELD BY IT, ANY
OF THE PROCEEDS OR PROCEEDS OF ANY COLLATERAL RECEIVED AS A RESULT OF THE
ENFORCEMENT OF RIGHTS PURSUANT TO THIS AGREEMENT UNTIL ALL BORROWERS’ LOAN
OBLIGATIONS HAVE BEEN PAID IN FULL; AND (III) LENDER SHALL HAVE SOLE AND
EXCLUSIVE RIGHT TO EXERCISE THE REMEDIES SET FORTH HEREUNDER AND TO APPLY ANY
PROCEEDS AND PROCEEDS RECEIVED IN REPAYMENT OF THE

 

--------------------------------------------------------------------------------


11

 

Borrowers’ Loan Obligations until the Borrower’s Loan Obligations have been paid
in full.  This Section 10(a) shall apply unless NEC and Lender agree to a
different priority, in which case the rights of NEC shall have such priorities
and may be exercisable in any order NEC and Lender may agree.


(B)           IN THE EVENT THAT ALL BORROWERS’ LOAN OBLIGATIONS HAVE BEEN PAID
IN FULL BUT THE OBLIGATIONS OF THE SGI ENTITIES UNDER THE STOCKHOLDERS’
AGREEMENT IN RESPECT OF A BUYBACK EVENT ARE STILL OUTSTANDING, NEC SHALL PAY THE
BALANCE OF ALL MONEY PROCEEDS IN THE COLLATERAL ACCOUNT AND SHALL DELIVER ALL
OTHER PROPERTY HELD AS COLLATERAL OTHER THAN THE PLEDGED STOCK TO THE PLEDGOR OR
ITS SUCCESSORS OR ASSIGNS AND, EXCEPT FOR PROPERTY CONSISTING OF THE PLEDGED
STOCK, PLEDGOR SHALL NO LONGER BE REQUIRED TO HOLD MONEY OR PROPERTY PAID OR
DISTRIBUTED IN RESPECT OF THE PLEDGED STOCK IN TRUST FOR THE PLEDGEES OR PAY OR
DELIVER SUCH MONEY OR PROPERTY TO NEC ON BEHALF OF THE PLEDGEES AS REQUIRED
UNDER SECTION 4(A).


11.          IRREVOCABLE AUTHORIZATION AND INSTRUCTION TO THE PLEDGEES

Pledgor hereby authorizes and instructs Issuer to comply with any instruction
received by it from NEC in writing without any other or further instructions
from Pledgor, and Pledgor agrees that Issuer shall be fully protected in so
complying.  Without limitation to the foregoing, Pledgor acknowledges that the
Issuer shall comply with any instructions received from NEC for registration
pursuant to Article 209 of the Commercial Code of Japan, and Issuer agrees to
register NEC as pledgee of the shares of Pledged Stock in its register of
shareholders and record NEC as pledgee on the share certificate representing
such shares.


12.          NO SUBROGATION

Notwithstanding anything to the contrary in this Agreement, Pledgor hereby
irrevocably waives all rights which may have arisen in connection with this
Agreement to be subrogated to any of the rights (whether contractual, under
applicable laws or otherwise) of the Pledgees against Issuer, the Borrowers or
against any collateral security or right of offset held by either of the
Pledgees for the payment of Borrowers’ Loan Obligations.  Pledgor hereby further
irrevocably waives all contractual, statutory or other rights of reimbursement,
contribution, exoneration or indemnity (or any similar right) from or against
Issuer, the Borrowers or any other Person which may have arisen in connection
with this Agreement.  So long as Borrowers’ Loan Obligations remain outstanding,
if any amount shall be paid by or on behalf of Issuer to Pledgor on account of
any of the rights waived in this paragraph, such amount shall be held by Pledgor
in trust, segregated from other funds of Pledgor, and shall, forthwith upon
receipt by Pledgor, be turned over to NEC for the benefit of the Pledgees in the
exact form received by Pledgor (duly indorsed by Pledgor to NEC, if required),
to be applied against the Secured Obligations, whether matured or unmatured, in
such order as NEC may determine.  The provisions of this paragraph shall survive
the term of this Agreement and the payment in full of the Secured Obligations.

 

--------------------------------------------------------------------------------


12

 


13.          AMENDMENTS, ETC. WITH RESPECT TO THE OBLIGATIONS; WAIVER OF RIGHTS

The obligations of the Pledgor and the pledge of the Collateral hereunder shall
remain in full force and effect without regard to, and shall not be impaired by
(a) any exercise or nonexercise, or any waiver, by NEC on behalf of the
Pledgees, or by any Pledgee, of any right, remedy, power or privilege under or
in respect of any of the Obligations or any security thereof (including this
Agreement); (b) any amendment to the Loan Agreement or the Stockholders’
Agreement or any of the Obligations or any instrument (other than this
Agreement) securing any of the Obligations; or (c) the taking of additional
security for, or any other assurances of payment or performance of, any of the
Obligations or the release or discharge or termination of any security or other
assurances of payment or performance for any of the Obligations; whether or not
the Pledgor shall have notice or knowledge of any of the foregoing. The prior
recourse by NEC on behalf of the Pledgees, or by any Pledgee, to any part or all
of the Collateral shall not constitute a condition of any demand, suit or
proceeding for payment or collection of any of the Obligations. Neither of the
Pledgees shall have any obligation to protect, secure, perfect or insure any
other Lien at any time held by it as security for the Obligations or any
property subject thereto.


14.          NEC’S APPOINTMENT AS ATTORNEY-IN-FACT


(A)           EFFECTIVE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT AND/OR BUYBACK EVENT, PLEDGOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS NEC AND ANY OFFICER OR AGENT OF NEC, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF PLEDGOR AND IN THE NAME OF PLEDGOR
OR IN NEC’S OWN NAME, FROM TIME TO TIME IN NEC’S DISCRETION, FOR THE PURPOSE OF
CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION
AND TO EXECUTE ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR
DESIRABLE TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY FINANCING STATEMENTS, ENDORSEMENTS, ASSIGNMENTS OR OTHER
INSTRUMENTS OF TRANSFER.


(B)           PLEDGOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL LAWFULLY DO
OR CAUSE TO BE DONE PURSUANT TO THE POWER OF ATTORNEY GRANTED IN SECTION 14(A). 
ALL POWERS, AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED
WITH AN INTEREST AND ARE IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE
SECURITY INTERESTS CREATED HEREBY ARE RELEASED.


15.          DUTY OF PLEDGEES

Each Pledgee’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession shall be to deal with it in the
same manner as such Pledgee deals with similar securities and property for its
own account, except that no Pledgee shall have any obligation to invest funds
held in any Collateral Account and may hold the same as demand deposits.  None
of the Pledgees, nor any of their respective respective directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under

 

--------------------------------------------------------------------------------


13

 

any obligation to sell or otherwise dispose of any Collateral upon the request
of Pledgor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof.


16.          INDEPENDENT RELATIONSHIP

This Agreement is entered into solely for the purposes set forth in the Recitals
above, and, except as is expressly provided otherwise herein, no party to this
Agreement assumes any responsibility to any other party to advise such other
party of information known to such party regarding the financial condition of
the Pledgor or the Borrowers or regarding the Collateral or of any other
circumstances bearing upon the risk of nonpayment of the obligations of the
Pledgor to the parties hereto.  Each party shall be responsible for managing its
relation with the Pledgor and no party shall be deemed the agent of any other
party for any purpose.  Each Pledgee may alter, amend, supplement, release,
discharge or otherwise modify any terms of its respective Obligations, without
notice to or consent of the other.  Each Pledgee agrees for itself and its
successors and assigns, not to contest in any proceeding the priority, validity
or enforceability of the Liens held by a Pledgee in the Collateral or the
Obligations or the provisions of this Agreement.


17.          SEVERABILITY

If any provision or any portion of any provision of this Agreement shall be held
invalid or unenforceable, the validity and enforceability of the remaining
portion of such provision and the remaining provisions of this Agreement, and
the application thereof to any other Person or circumstance, shall not be
affected thereby.


18.          GOVERNING LAW

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of Japan.


19.          SUBMISSION TO JURISDICTION

The parties hereby irrevocably submit to the exclusive jurisdiction of the Tokyo
District Court in any action or proceeding arising out of or relating to this
Agreement. Each party hereby irrevocably waives, to the fullest extent that it
may legally do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  Each party irrevocably consents to the service of
any and all process in any action or proceeding by the mailing or delivery of
copies of such process to it at the office of such party set forth for notices
hereunder.  Each party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

--------------------------------------------------------------------------------


14

 


20.          DELAY, AMENDMENT AND WAIVER


(A)           THE PLEDGEES SHALL NOT BY ANY ACT (EXCEPT BY A WRITTEN INSTRUMENT
SIGNED BY THE PLEDGEES), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO
HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY EVENT OF
DEFAULT OR IN ANY BREACH OF ANY OF THE TERMS AND CONDITIONS HEREOF.  NO FAILURE
TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE PLEDGEES, ANY
RIGHT, POWER OR REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
REMEDY.  A WAIVER BY  THE PLEDGEES OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH THE
PLEDGEES WOULD OTHERWISE HAVE ON ANY FUTURE OCCASION.  THE REMEDIES HEREIN
PROVIDED ARE CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT
EXCLUSIVE OF ANY REMEDIES THAT MAY BE AVAILABLE TO THE PLEDGEES AT LAW, IN
EQUITY OR OTHERWISE.


(B)           ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO ANY PROVISION
OF THIS AGREEMENT, ANY WAIVER OF ANY PROVISION OF THIS AGREEMENT, AND ANY
CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY PROVISION OF THIS
AGREEMENT, SHALL BE EFFECTIVE ONLY IF IT IS MADE OR GIVEN IN WRITING AND SIGNED
BY EACH OF THE PARTIES HERETO.  ANY SUCH AMENDMENT, SUPPLEMENT, MODIFICATION,
WAIVER OR CONSENT SHALL BE BINDING UPON THE PARTIES HERETO.


21.          NOTICES

All notices and other communications pursuant to this Agreement shall be
delivered personally, delivered by facsimile or air-mailed by certified or
registered mail, postage prepaid, return receipt requested, to the parties,
their successors in interest or their assignees at the following address or at
such other addresses as the parties may designate by written notice in the
manner as aforesaid:

If to the Pledgor, to:

Silicon Graphics World Trade B.V.
c/o Silicon Graphics, Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043-1351
USA
Telephone:      +1 (650) 933-3009
Facsimile:                          +1 (650) 933-0298
Attention:        Sandra Escher, Senior Vice President
                                                                             
and General Counsel

with a copy to:

 

--------------------------------------------------------------------------------


15

 

Davis Polk & Wardwell
1600 El Camino Real
Menlo Park, CA 94025
USA
Telephone:      +1 (650) 752-2003
Facsimile:                          +1 (650) 752-2112
Attention:        William M. Kelly

If to the Pledgees, to:

NEC Corporation
7-1, Shiba 5-chome
Minato-ku, Tokyo 108-8001
Japan
Telephone:      +81 (3) 3798-6119
Facsimile:                          +81 (3) 3798-9564
Attention:        Kounosuke Kashima, Associate Senior
                                                                             
Manager Vice President and Executive General

and to:

SGI Japan, Ltd.
Yebisu Garden Place Tower
4-20-3 Ebisu Shibuya-ku
Tokyo 150-6031, Japan
Telephone:      +81 (3) 5488-7300
Facsimile:                          +81 (3) 5420-7020
Attention:        Norio Izumi, President

with copies to:

SGI Japan, Ltd.
Yebisu Garden Place Tower
4-20-3 Ebisu Shibuya-ku
Tokyo 150-6031, Japan
Telephone:      +81 (3) 5488-6996
Facsimile:                          +81 (3) 5420-1867
Attention:        Hisao Hattori, Legal Manager

and to:

Paul, Weiss, Rifkind, Wharton & Garrison
2-2, Uchisaiwai-cho 2-chome
Chiyoda-ku, Tokyo 100-0011
Telephone:      +81 (3) 3597-8101



--------------------------------------------------------------------------------


16

 

Facsimile:                          +81 (3) 3597-8120
Attention:        Lisa Yano

A notice shall be deemed given when delivered, in the case of personal delivery
or delivery by facsimile, or seven (7) business days after mailing in the manner
prescribed herein.


22.          ENTIRE AGREEMENT

This Agreement and the Exhibits hereto contain the entire agreement among the
parties hereto regarding the matters described herein and supersede all previous
and contemporaneous oral and written discussions and all prior agreements and
understandings among the parties regarding such matters.


23.          SPECIFIC PERFORMANCE

Without limiting the rights of each party hereto to pursue all other legal and
equitable rights available to such party for the other party’s failure perform
its obligations under this Agreement, the parties hereto acknowledge and agree
that the remedy at law for any failure to perform their obligations hereunder
would be inadequate and that each of them, respectively, shall be entitled to
specific performance, injunctive relief or other equitable remedies in the event
of any such failure.


24.          SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon Pledgor and its successors and permitted
assigns and shall inure to the benefit of the Pledgees and their respective
successors and assigns.  Pledgor may not assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of NEC on
behalf of the Pledgees. The Pledgees may sell, assign or transfer this Agreement
or any of their respective rights hereunder without any requirement of consent
by Pledgor.


25.          COUNTERPARTS

This Agreement may be executed in several counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same instrument.


26.          EXPENSES

Except as otherwise specifically provided herein, the parties to this agreement
shall bear their respective expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement, including
all fees and expenses of agents, representatives, counsel and accountants.

 

--------------------------------------------------------------------------------


17

 


27.          DESCRIPTIVE HEADINGS

The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

 

--------------------------------------------------------------------------------


18

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGOR:

 

 

 

 

 

 

 

SILICON GRAPHICS WORLD

 

TRADE B.V.

 

 

 

 

 

 

By:

/s/  SANDRA ESCHER

 

 

Name:  Sandra Escher

 

 

Title:  Sr. Vice President and General Counsel

 

 

 

 

 

 

 

PLEDGEES:

 

 

 

SGI JAPAN, LTD

 

 

 

 

 

 

 

By:

/s/  NORIO IZUMI

 

 

Name:  Norio Izuma

 

 

Title:  President

 

 

 

 

 

 

 

NEC CORPORATION

 

 

 

 

 

 

 

By:

/s/  TAKASHI MIMURA

 

 

Name:  Takashi Mimura

 

 

Title:  Department Manager

 

 

Company Planning Department

 

 

Company Planning Office

 

 

--------------------------------------------------------------------------------


 

 

 

SCHEDULE 1

TO PLEDGE AGREEMENT

DESCRIPTION OF PLEDGED STOCK

 

 

Class of Stock

 

Certificate Number

 

Number of shares

 

 

 

 

 

Common stock

 

H001

 

3,260,000

 

 

 

--------------------------------------------------------------------------------

